DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-10 and 12-14 in the reply filed on 01 December 2021 is acknowledged.  The traversal is on the ground(s) that the examples cited from the prior art does not constitute evidence of a prima facie case of obviousness of the special technical features of a steel having the claimed composition, yield strength, and yield strength to ultimate tensile strength ratio.  This is not found persuasive because the prior art is cited regarding both the general disclosure and specific examples as outlined in the Office Action mailed 01 October 2021 and prior art is relevant for all that it contains.  See MPEP § 2123.  Furthermore, the arguments merely state that the prior art of Eguchi does not constitute evidence of a prima facie case of obviousness but does not provide specific evidence or arguments to rebut the prima facie case of obviousness outlined in the Office Action mailed 01 October 2021.  See MPEP § 2145.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01 December 2021.

Claim Objections
Claims 1, 2, 6, and 7 are objected to because of the following informalities:  
Claim 1, line 11: Regarding the amount of Ti, “0,028” should be “0.028” (i.e. use a period instead of a comma for the decimal to be consistent with the other numbers recited in the claim). 
Claim 2, line 12: Regarding the amount of Ti, “0,024” should be “0.024” (i.e. use a period instead of a comma for the decimal to be consistent with the other numbers recited in the claim).   
Claims 6 and 7, table: The units of yield strength “kSi” should be “ksi”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-10 and 12-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the industrial processing” in line 17.  There is insufficient antecedent basis for this limitation in the claim because industrial processing has not been introduced previously in the claim.  The examiner suggests changing “from the industrial processing” to “from industrial processing” (i.e. without an article).
Claim 1 recites “UTS” for an ultimate tensile strength in line 18 and “UTs” for the ultimate tensile strength in line 19.  Having different abbreviations for what otherwise appears to be the same terms makes it unclear as to whether they are the same term or different terms.  In the interest of advancing prosecution, the disputed limitations will be considered to refer to the same term of ultimate tensile strength.  The examiner suggests using consistent abbreviation when referencing the same term.  It is noted that “UTs” is used in claims 3 and 5.
Claim 4: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 4 recites the broad recitation “wherein the yield strength is of at least 900 MPa”, and the claim also recites “preferably of at least 930 MPa” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language and the phrasing of “preferably” is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 8 and 9: The claimed relationships of Σ (Ni, Cr, Mn) ≥ 2.2 and Σ (Ni, Cr, Mn, Si) ≥ 2.4 lack units for the right-hand side of the equations, which renders the relations as indefinite.  Since the contents of Ni, Cr, Mn, and Si are recited in claim 1 as having units of wt%, the disputed limitations also will be considered to have units of wt%.  That is, the relation of claim 8 is Σ (Ni, Cr, Mn) ≥ 2.2 wt% and the relation of claim 9 is Σ (Ni, Cr, Mn, Si) ≥ 2.4 wt% where Ni, Cr, Mn, and Si are the contents in wt% of nickel, chromium, manganese, and silicon, respectively. 
Claims 2-3, 5-7, 10, and 12-14 stand rejected as they depend on a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 8 and 9 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 does not further limit the subject matter of claim 1 because the claimed limitation is necessarily met by the minimum contents of Ni, Cr, and Mn.  Claim 1 recites that the content of Ni is from 0.15 to 0.25 wt%, the content of Cr is from 1.30 to 1.45 wt%, and the content of Mn is from 0.80 to 0.90 wt%.  The sum of the minimum contents of Ni, Cr, and Mn is about 2.25 wt% (calculated as 0.15+1.30+0.80), which lies within the claimed range of the sum being ≥2.2 and therefore the claimed relation does not further limit the subject matter of claim 1. 
Claim 9 does not further limit the subject matter of claim 1 because the claimed limitation is necessarily met by the minimum contents of Ni, Cr, Mn, and Si.  Claim 1 recites that the content of Ni is from 0.15 to 0.25 wt%, the content of Cr is from 1.30 to 1.45 wt%, the content of Mn is from 0.80 to 0.90 wt%, and the content of Si is from 0.20 to 0.35 wt%.  The sum of the minimum contents of Ni, Cr, Mn, and Si is about 2.45 wt% (calculated as 0.15+1.30+0.80+0.20), which lies within the claimed range of the sum being ≥2.4 and therefore the claimed relation does not further limit the subject matter of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al. (US PGPub. No. 2012/0186704, previously cited).
Claim 1: Eguchi teaches a seamless steel tube for oil wells (i.e. a steel for seamless pipe) that contains, on a mass basis (i.e. in wt%; stated in paragraph 0033), 0.15-0.50% C (paragraph 0034), 0.1-1.0% Si (paragraph 0035), 0.3-1.0% Mn (paragraph 0036), 0.1-1.7% Cr (paragraph 0041), 0.4-prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Regarding the claimed closed composition (i.e. “consisting of”), Eguchi discloses the presence of P and S, but describes these elements as being preferably minimized (i.e. P and S are impurities) (paragraphs 0037-0038).  Eguchi also discloses 0.001-0.005% Ca (paragraph 0053), but the inclusion of Ca is considered to be optional because Eguchi teaches that Ca “may be added as required” (paragraph 0053), which renders as obvious to one of ordinary skill in the art that Ca may be omitted if it is not required.  Eguchi teaches that the steel should have a desired high strength with a yield strength of 110 ksi or more (i.e. about 758 MPa or more) (paragraph 0080), which overlaps the claimed yield strength.  See MPEP § 2144.05.  Additionally, specific examples disclosed by Eguchi have a yield strength that is very close to the claimed range (i.e. a yield strength of 858 MPa for Steel Tube Nos. 15 and 17 in Table 3, compared to the claimed range of at least 862 MPa, which is a difference of less than 0.5% of the claimed range), and the courts have held that a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close.  See MPEP § 2144.05.  These same examples, that is Steel Tube Nos. 15 and 17 in Table 3, have a tensile strength (i.e. ultimate tensile strength) of 949 MPa and 957 MPa, respectively.  The calculated ratio between 
While not teaching a singular example of the instantly claimed steel, it would have been obvious to one of ordinary skill in the art before the effective filing date as the claimed composition and material properties of yield strength and ratio of yield strength to tensile strength are conventionally known for a steel seamless pipe as taught by Eguchi and outlined above, and one would have had a reasonable expectation of success.
Claim 2: Eguchi teaches a seamless steel tube for oil wells (i.e. a steel for seamless pipe) (paragraph 0011) that contains, on a mass basis (i.e. in wt%) (paragraph 0033), 0.15-0.50% C (paragraph 0034), 0.1-1.0% Si (paragraph 0035), 0.3-1.0% Mn (paragraph 0036), 0.1-1.7% Cr (paragraph 0041), 0.4-1.1% Mo (paragraph 0042), ≤1.0% Ni (paragraph 0049), 0.03-1.0% Cu (paragraph 0047), 0.01-0.1% Al (paragraph 0039), one or two selected from ≤0.03% Ti and ≤2.0% W (i.e. choosing ≤0.03% Ti and not including W would have been an obvious choice to one of ordinary skill in the art) (paragraphs 0050-0052), ≤0.01% N (paragraph 0040), 0.01-0.12% V (paragraph 0044), 0.0005-0.003% B (paragraph 0046), 0.01-0.08% Nb (paragraph 0045), and a remainder Fe and unavoidable impurities (paragraph 0054).  Each of these ranges overlap the claimed ranges.  See MPEP § 2144.05.  As outlined above, regarding the claimed closed composition (i.e. “consisting of”), Eguchi discloses the presence of P and S, but describes these elements as being preferably minimized (i.e. P and S are impurities) (paragraphs 0037-0038).  Eguchi also discloses 0.001-0.005% Ca (paragraph 0053), but the inclusion of Ca is considered to be optional because Eguchi teaches that Ca “may be added as required” (paragraph 0053), which renders as obvious to one of ordinary skill in the art that Ca may be omitted if it is not required.  
Claim 3: Steel Tube No. 17 in Table 3 has a yield strength of 858 MPa (which is very close to the claimed range for yield strength as outlined above regarding instant claim 1; see MPEP § 
Claim 4: Eguchi teaches generally that the steel should have a desired high strength with a yield strength of 110 ksi or more (i.e. about 758 MPa or more) (paragraph 0080) and teaches a specific example of Steel Tube No. 5 having a yield strength of 902 MPa (Table 3).  The yield strength of both the general range and the specific example overlap the claimed yield strength.  See MPEP § 2144.05.  
Claim 5: Eguchi teaches a specific example of Steel Tube No. 17 having a tensile strength (i.e. an ultimate tensile strength) of 957 MPa (Table 3), which overlaps the claimed range.  See MPEP § 2144.05.  Additionally, Steel Tube No. 15 has a tensile strength (i.e. an ultimate tensile strength) of 949 MPa (Table 3), which is close to the claimed range of at least 950 MPa and the courts have held that a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close.  See MPEP § 2144.05.  
Claims 6 and 7: Eguchi does not disclose toughness value measurements of the Charpy test energy at the claimed temperatures.  However, Eguchi teaches a substantially identical composition and substantially identical yield strength and ratio of yield strength to tensile strength (i.e. other properties related to toughness that are substantially identical) as outlined above regarding claim 1.  Therefore, the steel of Eguchi is considered to have the claimed toughness values (i.e. toughness is a material property) because a substantially identical materials have substantially identical properties, absent an objective showing.  See MPEP § 2112.01.
Claim 8: Eguchi teaches that the steel contains on a mass basis (i.e. in wt%; stated in paragraph 0033), 0.3-1.0% Mn (paragraph 0036), 0.1-1.7% Cr (paragraph 0041), and ≤1.0% Ni 
Claim 9: Eguchi teaches that the steel contains on a mass basis (i.e. in wt%; stated in paragraph 0033), 0.1-1.0% Si (paragraph 0035), 0.3-1.0% Mn (paragraph 0036), 0.1-1.7% Cr (paragraph 0041), and ≤1.0% Ni (paragraph 0049), etc.  The sum of the Ni, Cr, Mn, and Si contents is 0.5-4.7%, which overlaps the claimed range.  See MPEP § 2144.05.
Claim 10: Eguchi teaches that the microstructure contains tempered martensite as a main phase, which is stated to mean a microstructure containing 95% or more of a tempered martensite phase on a volume basis (i.e. at least 95% martensite related to the entire microstructure) (paragraph 0056).
Claim 12: Eguchi teaches a seamless steel tube for oil wells (i.e. a seamless pipe made of steel) (paragraph 0011).
Claim 13: Eguchi teaches that example seamless steel tubes (i.e. steel seamless pipes) have a wall thickness of 22 mm (paragraph 0082).  Although this wall thickness does not overlap the claimed wall thickness, wall thickness of a pipe is considered a matter of size or proportion and the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP § 2144.04(IV)(A).
Claim 14: Eguchi teaches a seamless steel tube (i.e. a seamless pipe) for oil wells (i.e. an oil accessory) (paragraph 0011).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Merwin (US PGPub. No. 2005/0087269) teaches a steel line pipe having an overlapping composition.  Merwin teaches in Fig. 3 that the typical yield to tensile ratio of commercially produced pipe is about 0.81-0.85.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784